GRAVES, J.
This is an original action by way of a writ of certiorari directed to the St. Louis Court of Appeals in a case entitled “In the Matter of Ellroy V. Selleck.” The pleadings and facts can be shortly stated. The Bar Association of St. Louis, Missouri, through their grievance committee, filed charges against Selleck in the St. Louis Court of Appeals, and asked that Selleck be disbarred. These charges were varied in degree and were five in number, as indicated by the several counts in the petition filed by. this grievance committee of the Bar Association: We need not go into the details of all these charges, because only two are here involved. The St. Louis Court of Appeals appointed two most excellent lawyers of that bar to hear the charges against Selleck, and these gentlemen made their report to the court finding that Sel-leck was guilty as to the fourth and fifth charges in the petition for disbarment, but not guilty of the first, *375second and third charges in snch. petition contained. The report of these two commissioners was approved by the court and by the judgment of the court, Selleck, a duly licensed lawyer of the State, was debarred from the further practice of his profession in all the courts of Missonri.
We need not go into details of the charges contained in the fourth and fifth counts of the petition upon which Selleck was found guilty. It will suffice to state that there was a finding of guilty upon these two counts, and that they in substance and fact charged Selleck with matters which under the law make up and constitute felonies under the criminal laws of the State. In other words, they were not only indictable offenses, but indictable offenses of the graver kind, i. 'e., felonies. When the report of the commissioners came in, Selleck by his counsel filed exceptions thereto, and among other things .those exceptions in paragraph 16 and 17 thereof contained the following:
“Under the pleadings, the information or charges, the court has not the authority or power to revoke respondent’s license to practice law in the State of Missouri.
‘ ‘ This court has not jurisdiction in proceedings of this character. It has no jurisdiction, authority or power to revoke respondent’s license to practice law in the State of Missouri. Respondent was duly admitted to practice law and licensed to practice law in the courts of the State of Missouri by the Supreme Court of Missouri, the sole court with power to issue license to attorneys to practice law in this State.
“The evidence is uncontradicted that the acts of the respondent complained of were not committed in reference to or in connection with, any matter pending in this court, therefore the question of the authority inherent in a court to control the conduct of attorneys practicing at its bar does not arise.
*376“This court, with, certain marked and definite exceptions, is designed to be strictly appellate in its character, duties and functions. The Constitution of the State of Missouri, in addition to its appellate jurisdiction, abridges this court’s powers to issuing writs of habeas corpus, quo warranto, mandamus, certiorari and other original remedial writs. The jurisdiction of an appellate court conferred by the Constitution cannot be enlarged, although it may be regulated and restricted by legislative enactment.”
These exceptions the court overruled, and entered a judgment, the material portion of which reads:
“It is, therefore, the judgment of the court that the respondent, Ellroy V. Selleck, Esq., who as appears from the records of this court is an enrolled member of its bar, be and he is hereby debarred from the further practice of the profession of an attorney and counselor-at-law under the laws of this State in any of the courts thereof, and especially from the bar of this court; that his license to practice law and as a member of the bar of this State be and the same is hereby canceled and annulled and to be henceforth held as naught. Furthermore, that the relators have and recover the cost of this proceeding, to be taxed by the clerk according to law, of and for the respondent, Ellroy V. Selleck, and that execution issue.”
Later, Selleck filed a motion for rehearing, in which the foregoing and other questions were duly preserved. This motion the court overruled, and Selleck then moved to have the cause transferred to this court upon the said several constitutional questions saved and preserved as aforesaid. This motion was likewise overruled. The court, however, entered -a new judgment in lieu of its former judgment of December 3, 1912, but in the material parts it is in substance the same as the one we have quoted herein above. In other words, it absolutely debars Selleck from the further practice of his profession, in Missouri,
*377With the case in this situation, Selleck applied to this court for a writ, of certiorari, which was granted, and the St. Louis Court of Appeals has certified up its record in the case, which shows the facts we have hereinabove outlined. Upon the filing of the record from the St. Louis Court of Appeals, Selleck, through his counsel, filed a motion to quash such record and judgment, which motion reads:
“Now at this day comes the relator, Ellroy V. Selleck, and moves this honorable court to vacate, set aside and annul the judgment rendered by the St. Louis Court of Appeals on the 3d day of December, 1912, in the case entitled in said court, ‘In the Matter of Ellroy V. Selleck, No. 13209,’ and to quash the summons and all the other proceedings therein and to adjudge the costs that have already accrued in said case in said Court of Appeals and the costs that may accrue herein against Eugene S. Wilson, Luther Ely Smith, Guy A. Thompson, William F. Woerner and Harry E. Sprague, complainants in said case, because it appears from the certified copy of the record in said case filed herein by the judges of the St. Louis Court of Appeals, in obedience to the writ of certiorari issued herein against said judges, that said Court of Appeals of the city of St. Louis had no jurisdiction to render judgment against Ellroy V. Selleck in said case and that the judgment rendered by them in said case on the said 3d day of December, 1912, was and is in excess of the jurisdiction of said St. Louis Court of Appeals, for reasons following:
“First. Said St. Louis Court of Appeals had no jurisdiction to try, hear and determine said cause entitled ‘In the Matter of Ellroy V. Selleck,’ because the validity of section 952 of the Revised Statutes of Missouri of 3909 is drawn in question by reason of the contention of respondent that said section is in violation of section 12, article 6, of the Constitution of Missouri *378and sections 1, 3, and 5, of the Amendment to the Constitution of Missouri of 1884.
“Second. Said St. Louis Court of Appeals had no jurisdiction to try, hear and determine said ease against Ellroy Y. Selleck because the construction of section 12, article 6, of the Constitution of Missouri and sections 1, 3, and 5, of the Amendment to said Constitution of 1884 is involved.
“Third. Said court had no jurisdiction to try, hear and determine said cause, because the construction of sections 12, 22, and 30 of article 2 of the Constitution of Missouri is involved.
“Fourth. ■ Said court had no jurisdiction to try, hear, and determine said cause, because the construction'of the Fourteenth Amendment of the Constitution of the United States is involved and the proceedings in said case in said St. Louis Court of Appeals are in violation of said constitutional amendment in this, that said proceedings deny to Ellroy Y. Selleck the equal protection of the law and deny to Ellroy Y. Selleck due process of law.
“Fifth. Because the judgment rendered herein by said St. Louis Court of Appeals is in excess of its jurisdiction, being in violation of the provisions of section 958 of the Bevised Statutes of Missouri of 1909.”
The foregoing sufficiently outlines the case for all present purposes.
I. This record raises at least two questions with reference to the jurisdiction of the St. Louis Court of Appeals in a casé of this kind. These questions are Jurisdiction. (1) has that court jurisdiction at all in cageg 0f phig character, and (2) if it has such jurisdiction has it exceeded its jurisdiction in .this particular case, by the judgment which it has entered herein. Of these questions in their order:
*379Under the .Constitution the St. Lonis Court of Appeals has both appellate and original jurisdiction. Both are limited, however. Its original jurisdiction is limited. The organic law (Sec. 12, art. 6) reads:
“Said court shall have power to issue writs of habeas corpus, quo warranto, mandamus, certiorari, and other original remedial writs, and to hear and determine the same.”
The case in hand does not fall within these granted powers, and in my judgment the Legislature cannot add to the powers named in the Constitution. The original law was not making a common law court of Power "of court of Appeais. general jurisdiction when it created the St. Louis Court of- Appeals. It is contended, however, that all courts possess the inheren^- p0wer to protect themselves from imposition. That such inherent power has been found to he vested in this court there can he no question. [State ex rel. v. Harber, 129 Mo. 271.] If possessed -by this court, which has like constitutional restrictions, it would he possessed by the St. Louis Court of Appeals. We have also held that we have the inherent power to punish contempts. [State ex inf. v. Shepherd, 177 Mo. 205, and Railroad v. Gildersleeve, 219 Mo. 170.] In the .latter case Lamm, J., in a dissenting opinion, concurred in by two other judges, held that whilst the courts possessed an inherent power to punish for contempt, and such power could not be absolutely taken from the courts by the Legislature, yet it was further held that a reasonable legislative restriction upon the exercise of the power should be upheld. [Railroad v. Grildersleeve, 219 Mo. 1. c. 200 et seq.] This dissenting opinion was later made the opinion of the court. [Ex parte Creasy, 243 Mo. 1. c. 708.] ■
I, therefore, have no particular fault to find with the doctrine of inherent power either in contempt or disbarment proceedings, provided we do not go be*380yond the rule so well announced by Lamm, J., in the Gildersleeve case, supra. Contempt and disbarment proceedings are kindred spirits. Both have in view the protection of the courts. So, whilst it might be contended with much force that there is no such thing as inherent powers in our appellate court, yet it should be conceded that the weight of authority is against such contention, and this court, among others, has accepted the doctrine of inherent powers. [Vide, cases cited, supra.]
II. Conceding now that the St. Louis Court of Appeals has the inherent power to silence a member of the bar in Missouri from practicing his profession, and has the inherent power, under the Constitution, ofSAttorney. to try and determine such a- proceeding, yet the judgment in the case before us is bad, and the proceedings of that court should be quashed upon our writ of certiorari, rather than that our writ be quashed. The statutes of Missouri in disbarment proceedings, as in contempt proceedings, have recognized the right of the courts to act, but such statutes have placed limitations upon this inherent power, and the judgment in -the instant case goes beyond the statutory limitations, and is therefore bad. These statutes are sections 952, 956, 957 and 958, Revised Statutes 1900,. which read:
‘£ Sec. 951. Any attorney or counselor at law who shall be guilty of any felony or infamous crime, or of improperly retaining his client’s money, or of any malpractice, deceit or misdemeanor in his professional capacity, may be removed or suspended from practice, upon charges exhibited and proceedings thereon had, as hereinafter provided.
“Sec. 952. Such charges may be exhibited and proceedings thereon had in the Supreme Court, the St. Louis Court of Appeals, the Kansas City Court of Appeals, or the circuit court of the county in which *381the offense shall have been committed or the accused resides.
‘‘ Sec. 956. If the charge allege a conviction for an indictable offense, the court shall, on the production of the record of conviction, remove the person so convicted, or suspend him from practice for a limited time, according to the nature of the offense, without further trial.
“Sec. 957. Upon charges other than in the last section specified, the court shall have power only to suspend the accused from practice until the facts shall be ascertained in the manner hereinafter prescribed.”
The italics above are ours.
“Sec. 958. If the charge he for an indictable offense, and no .indictment be found, or, being found, shall not be prosecuted to trial within six months, the suspension shall be discontinued, unless the delay he produced hy the absence or procurement of the accused, in which case the suspension may be continued until a final decision.”
In the case before us the two charges upon which Selleck was found guilty were indictable offenses, i. e., they were felonies. Now section 956, supra, contemplates a case where the charge is that the derelict lawyer has been tried and convicted of an indictable offense. In such case the statute authorizes the trial court to either absolutely disbar the offending lawyer, or to suspend him for a limited time. But the law does not stop here. ■ The next section (957) says: “Upon charges other than in the last section specified, the court shall have power only to suspend the accused from practice until the facts shall be ascertained in the manner hereinafter prescribed.”
How the facts ‘ ‘ shall be ascertained in the mannei hereinafter prescribed” is clearly indicated by section 959, Eevised Statutes 1909, which reads: “The rec ord of conviction or acquittal of any indictable offense *382shall iti all cases be conclusive of the facts, and the court shall proceed thereon accordingly.”
I'hat this is the method of proof contemplated by section 957, supra, is made apparent-by the intervening section 958, which says that if the charge is for an indictable offense, and if no indictment shall be found, or if such indictment be found, but shall not be prosecuted to trial within six months, the suspension formerly made by the court shall be discontinued.
Of course this part of the statutory scheme does not apply to many things for which an attorney might be disbarred, but to my mind it is clear that the legislative intent was to hedge the inherent power of the trial court in all cases where the charges in the disbarment proceeding rise to the gravity of indictable offenses. When these several statutes are given a fair and reasonable'construction, they mean (1) that courts have the power to absolutely disbar a lawyer who stands convicted of an indictable offense, and the record of the conviction shall be conclusive of the facts. [Vide, sections 956 and 959, supra.] (2) But if the charge in the disbarment proceeding be for an indictable offense and no conviction is alleged, then the trial court can only suspend the attorney until the facts shall be ascertained “in the manner hereinafter prescribed.” That manner is upon a trial of the indictment as indicated by section 959, supra. The facts, under the statutory scheme, can be ascertained in m> other manner, where the charges in the disbarment proceeding cover indictable offenses. This to my mind is made clear by the sections of the statute above fully set out. But the lawmakers did not stop here. They have made the matter doubly clear by section 960, Revised Statutes 19091, which reads:
“When the matter charged is not indictable, a trial of the facts alleged shall be had in the court in which the charges are pending, which trial shall be bv the court.”
*383This statute when added to those already- quoted rounds out the statutory scheme. When so rounded out it means (1) that where the information in a disbarment proceeding charges an indictable offense, but does not.charge a trial and conviction upon an indictment, then the power of the trial court is limited to a mere suspension of the attorney from practice until the facts can be ascertained in a trial of the facts on an indictment, but (2) if “the matter charged is not indictable, a trial of the facts alleged shall be had in the court in which the charges are pending, which trial shall be by the court.”
The very language of section 960 shows that it was never contemplated that the court before which the disbarment proceedings were pending should ascertain the facts in a case where the charges reached the gravity of indictable offenses. The trial of such facts was left to the court having charge of the criminal proceedings, and by section 959, the record-from such court, whether it showed acquittal or conviction, is binding upon the court hearing the disbarment proceedings.
To my mind this statutory scheme is reasonable. A lawyer from a distant county of the appellate district might be brought before the court upon disbarment charges, which charges included indictable offenses. Such lawyer has no compulsory process for witnesses, as he could have, if the facts were to be determined at the situs of the. alleged offense in a criminal prosecution. In fact, many more reasons might be suggested, but they suggest themselves, and we shall not further elaborate. Again had the Legislature intended that the court hearing the disbarment proceeding should hear, try and determine the facts, in a case where the charges amounted to indictable offenses, there never would have been the limitations found in section 960 supra. That section limits the court’s right to determine the facts to cases involv*384ing charges other than those of indictable offenses. The rule “expressio unius est exclusio alterius” is peculiarly applicable here. We conclude, therefore, that if the disbarment information charges an indictable offense, and there is no charge of conviction, the court before which such proceeding is pending can only enter a judgment of suspension until the facts can be determined upon a trial by indictment. If so, then the judgment entered in the instant case cannot stand upon the record certified to us, and that whole record should be quashed, if the- statutes we have discussed are reasonable limitations upon the inherent powers of the courts. '
III. Are these statutes a reasonable limitation upon the inherent power of the courts'? We think so. The disbarment of Selleck under the charges sustained against him brands him as -a felon, and this without Reasonable Restriction on Inherent Power of Court. ' a trial by jury. It does not seem unreasonable to me for the Legislature to say to the courts, “You have a right to disbar lawyers, but if the disbarment is to be based upon charges amounting to indictable offenses, these facts must be determined by the jury in a forum having peculiar jurisdiction in such cases, and your ultimate action in the case must depend upon the facts so found.” The court is left the power to suspend until the facts can be determined, and if the triers of the facts discharge the defendant the suspension must cease, but if they convict, the court can suspend absolutely or for a fixed period. I do not, in view of the learned discussion of my brother Lamm in G-ildersleeve’s case, supra (a discussion upon a cognate question),' believe these statutes so far entrenched upon the rights of courts as would justify us in declaring them unconstitutional and void, as was done with the statutes involved in Shepherd’s case, supra. And this brings me to another question in the case.
*385IV. ■ It occurs to rue that the Legislature simply had in mind the fact, that one should not be adjudged guilty of a felony, except hy the verdict of a jury of his Disbarment Crime: Conviction Should Be in Trial Court. peers. If a charge in a disbarment petition rises to the dignity of a crime, it does not appear to me to be unreasonable for the Legislature to say to the courts: The fact of guilt or innocence of that charge must he determined hy a jury upon indictment. Suppose the statute had required the trial court upon the presentation of such a charge to call a grand jury to investigate it, and make the result of that investigation and a subsequent trial upon the indictment, if one he found, conclusive in the case, could it be said that such a statute would he an unreasonable limitation upon the powers of the particular court? We think not. In the supposed case the whole matter would be investigated by the court having charge of the disbarment proceeding, hut the investigation would he through the usual channel for the investigation and trial of criminal cases. In the instant case and under the actual statute, the only difference is that the fact of guilt or innocence may have to he determined in another tribunal, hut through the same channels. This does not add to the unreasonableness of the law as a restriction upon the court having charge of the disbarment proceeding. Nor will it do to urge extreme cases, where through the efforts óf the guilty,' indictments are sometimes thwarted, or if found, verdicts of guilt are similarly thwarted. The reasonableness or unreasonableness of a legislative restriction upon the inherent powers of the courts cannot be judged hy extreme cases, hut must he judged by the ordinary and usual results of cases. Ordinarily one guilty of a crime is indicted and convicted, and by this ordinary and usual result this legislative restriction must he judged. When judged hy this standard it. *386cannot be said that this statutory scheme is an unreasonable restriction upon the inherent power of the courts to protect themselves from imposition.
If these statutes mean what we have construed them to mean; and if they are a reasonable limitation upon the inherent powers of the court, then upon the Certiorari: To Court of Appeals: of statute!"311^ whole case a constitutional question arose when the Court of Appeals assumed to try the facts in the case. Such court could not proceed without determining these statutes to be void, and thereby determining a constitutional question. ' Of such question they had no jurisdiction, and their whole record disclosing such fact, such record should be adjudged bad, and quashed.
For obvious reasons we have declined an opinion as to the merits of Selleck’s case. Guilty or innocent he is entitled to a legal trial. This he has not had. I am constrained to hold that the record and judgment of the court of appeals should be quashed.
It is so ordered.
Costs to be paid by relator. Bond and Paris, JJ., concur;' Brown, J., concurs in separate opinion. Lamm, G. J., Woodson and Walker, JJ., dissent as indicated by opinion filed.